Opinion of the Court
DARDEN, Judge:
In this case the Court of Military Review set aside the finding and sentence and dismissed the single charge, holding that acceptance of the appel-lee’s resignation by the Secretary of the Army abated the court-martial proceeding. The correctness of the Court of Military Review’s action is now in question.
After electing trial by general court-martial consisting of a military judge only, Chief Warrant Officer Gwaltney was convicted of an unauthorized absence covering the period July 25 to August 26, 1969. He was sentenced to a dishonorable discharge and forfeiture of $100.00 a month for six months. The convening authority approved, but deferred the forfeitures until the sentence was ordered into execution. The Court of Military Review, however, set aside the findings and sentence and dismissed the charge because of collateral action by the Secretary of the Army. The Judge Advocate General of the Army certified the case, asking this Court to determine whether the Court of Military Review was correct in its action.
On August 26, 1969, a military policeman, accompanied by an Alabama State policeman, took the ap-pellee into custody at his mobile home. Three days later sworn charges were filed against him. On September 2, under the provisions of chapter 5, Army Regulation 635-120,1 Gwaltney *490submitted a resignation “for the good of the service” to the Adjutant General through intermediate military commanders. In this document the ap-pellee stated that he did “not desire to appear before a court-martial or board of officers.” Nonetheless, charges were referred to trial on October 1, and the trial took place twelve days later. The convening authority’s approval of the conviction and sentence is dated October 31, 1969.
The Court of Military Review noted that ten days before he approved the findings the convening authority had endorsed Gwaltney’s resignation by recommending its disapproval, reciting the court-martial sentence already adjudged. They also found that the Under Secretary of the Army had accepted the resignation on December 5, 1969, directing that a general discharge under honorable conditions be issued. A Department of the Army Special Order dated December 16, 1969, reflects the Secretary’s acceptance of the appellee’s resignation under the above conditions, effective on the “date of actual notice.”
A majority of the Court of Military Review recognized that this Court has held, although not unanimously, that a discharge or an accepted resignation does not terminate jurisdiction of the appellate courts. See United States v Sippel, 4 USCMA 50, 15 CMR 50 (1954); United States v Speller, 8 USCMA 363, 24 CMR 173 (1957); United States v Robertson, 8 USCMA 421, 24 CMR 231 (1957); United States v Loughery, 12 USCMA 260, 30 CMR 260 (1961); and United States v Entner, 15 USCMA 564, 36 CMR 62 (1965). That court thought the doctrine of continuing jurisdiction resulting from earlier cases should not apply here because the Secretary of the Army and the appellee contemplated that the acceptance of the resignation and the separation that followed would vacate the court-martial conviction. Exercising what it termed its “inherent power ... ‘to oversee the administration of criminal justice’ in the Army,” a majority of the Court of Military Review abated the court-martial and appellate proceedings in “the interests of justice.” The Court of Military Review judge who concurred separately had no doubt that the charges should be dismissed if Gwaltney was to “receive the benefits of his understanding with the Secretary.”
This Court does not possess fact-finding power. Article 67 (d), Uniform Code of Military Justice, 10 USC § 867. “[W]e may not overturn a truly factual determination based upon the evidence of record made by intermediate appellate bodies possessed of fact-finding jurisdiction.” United States v Alaniz, 9 USCMA 533, 537, 26 CMR 313 (1958), and the cases cited there. See United States v Phifer, 18 USCMA 508, 40 CMR 220 (1969).
Here, counsel for the appellee argues that the Court of Military Review found, as a fact that Gwaltney’s resignation resulted from the pending charge and that an agreement existed between the appellee and the Secretary of the Army that acceptance by the latter of the resignation would “constitute an action in lieu of trial.” We are convinced that this argument is sound.
The principal opinion of the Court of Military Review explains that court’s decision in these words:
“. . . Here, the appellant’s resignation stemmed from the existence of the charges. The two actions, therefore, had a common source, and they were subject to mutual relationships. For example, the Army regulations quoted above authorized the withdrawal of the resignation if the trial resulted in *491an acquittal or sentence involving less than a punitive separation. The regulations also discussed the commander’s prerogatives to proceed with the trial or to suspend the proceedings because of the resignation. See United States v Rogan, 8 USCMA 739, 25 CMR 243 (1958). However, it is clear from the form of the resignation and the phrasing of the related regulations that the Secretary of the Army and the resignor contemplated that the acceptance of the resignation and resultant separation would be in lieu of conviction and sentence by a court-martial.”
Since the decision by the Court of Military Review was one within its fact-finding power, we cannot say that its decision was incorrect. Consequently the certified question is answered in the affirmative.
Chief Judge QUINN concurs.

 “5-1. . . .
“b. The tender of resignation for the good of the service does not preclude or suspend disciplinary proceedings in a case. Whether such proceedings will be held in abeyance pending final action on a resignation tendered under the provisions of this paragraph is a matter to be determined by the commander exercising general court-martial jurisdiction over the officer concerned.
“5-2. Resignation in lieu of trial. a. A resignation for the good of the service submitted by an officer when court-martial charges are preferred against him will be forwarded by the commander exercising general court-martial jurisdiction, direct to The Adjutant General as outlined in paragraph 2-3.”
*490Subparagraph 2-46(2), Army Regulation 635-120, also provides pertinently :
“(2) A resignation for the good of the service (chap 5) may be withdrawn if the officer’s trial results in an acquittal or a sentence less than dismissal.”